Name: 2005/537/: Decision of the European Parliament of 12 April 2005 on the discharge for implementing the general budget of the European Union for the financial year 2003, Section VIII Ã¢  Ombudsman
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2005-07-27; 2006-02-09

 27.7.2005 EN Official Journal of the European Union L 196/57 DECISION OF THE EUROPEAN PARLIAMENT of 12 April 2005 on the discharge for implementing the general budget of the European Union for the financial year 2003, Section VIII  Ombudsman (2005/537/EC) THE EUROPEAN PARLIAMENT, having regard to the general budget of the European Union for the financial year 2003 (1), having regard to the revenue and expenditure account and balance sheet for the 2003 financial year (C6-0021/2005), having regard to the Annual Report of the European Court of Auditors concerning the financial year 2003, together with the institutions replies (2), having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (3), having regard to Articles 272(10), 275 and 276 of the EC Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), in particular Articles 50, 86(4), 145, 146 and 147 thereof, having regard to the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (5), having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0066/2005), 1. Grants the Ombudsman discharge in respect of the implementation of the budget for the 2003 financial year; 2. Records its comments in the accompanying resolution; 3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions and the Ombudsman and to have them published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ L 54, 28.2.2003, p. 1. (2) OJ C 293, 30.11.2004, p. 1. (3) OJ C 294, 30.11.2004, p. 99. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 356, 31.12.1977, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT containing the comments which form part of the decision on the discharge for implementing the general budget of the European Union for the financial year 2003, Section VIII  Ombudsman THE EUROPEAN PARLIAMENT, having regard to the general budget of the European Union for the financial year 2003 (1), having regard to the revenue and expenditure account and balance sheet for the 2003 financial year (C6-0021/2005), having regard to the Annual Report of the European Court of Auditors concerning the financial year 2003, together with the institutions replies (2), having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (3), having regard to Articles 272(10), 275 and 276 of the EC Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), in particular Articles 50, 86(4), 145, 146 and 147 thereof, having regard to the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (5), having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0066/2005), The European Court of Auditors Annual Report 1. Notes that the Ombudsman administered a budget of EUR 4 438 653,00, of which 91,29 % (EUR 4 052 488) was committed and 87,65 % (EUR 3 551 999,59) spent; 2. Notes the Ombudsman's explanation that the lower level of budget execution in 2003 was caused by the transition period following the retirement of the former Ombudsman and the election of the new Ombudsman; 3. Notes that the Court of Auditors did not make any observations with regard to the execution of the budget; asks, therefore, how the Court intends to evaluate the budget execution of the Ombudsman in future; 4. Notes, however, that the European Parliament gave a favourable opinion on the work of the European Ombudsman on the basis of his annual report (6); records that 75 % of the complaints received fell outside the Ombudsman's mandate, and that the Ombudsman only dealt with 363 enquiries although the overall caseload amounted to 2 611 cases; Follow-up to the 2002 discharge procedure 5. Welcomes the comprehensive information supplied to the Committee on Budgetary Control by the Ombudsman in his letter of 13 December 2004; 6. Notes the documents relating to the Framework Agreement between the European Parliament and the Ombudsman on administrative and financial assistance; notes furthermore that Parliament performs the financial initiation function concerning Title I, relating to personnel; 7. Recalls that the Ombudsman was looking into a low-cost way of travelling regularly to Frankfurt and Zurich airports; notes that the European Parliament and the Ombudsman have agreed that Parliament will lease a supplementary official car, to be placed at the Ombudsman's disposal, in return for the payment of monthly charges; wishes to be informed about the final solution; Annual activity report of the authorising officer and annual report of the internal auditor 8. Welcomes the fact that the Ombudsman has willingly provided the authorising officer's and the internal auditor's annual reports, including a statement of assurance; 9. Notes that the Ombudsman's office developed software for a case management system on the basis of a system used by a Belgian Ombudsman; 10. Observes that the implementation of the Financial Regulation has placed an enormous strain on the Ombudsman's administration; congratulates the Ombudsman on the swift transposition of its provisions and asks the Ombudsman to submit to the European Parliament a list of problems occurring with implementation of the Financial Regulation; 11. Asks the Ombudsman to report, in time for the 2004 discharge procedure, about the progress made in training financial actors with the help of vocational training courses; 12. Welcomes the clear structure of the internal auditor's annual report No 4/2002, which states: The initial findings did not reveal any areas of significant risk to budgetary implementation to the EO (European Ombudsman) ¦ (7); in addition, action plans have been set up, which will allow further strengthening of the control environment. (1) OJ L 54, 28.2.2003, p. 1. (2) OJ C 293, 30.11.2004, p. 1. (3) OJ C 294, 30.11.2004, p. 99. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 356, 31.12.1977, p. 1. (6) Texts Adopted, 18.11.2004, P6_TA(2004) 0065. (7) Internal Auditor's report No 4/2002, p. 5.